Citation Nr: 0401837	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic 
cardiovascular disorder.


ATTORNEY FOR THE BOARD

C. H. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from March 1945 to July 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Jackson, Mississippi, Regional Office (RO) that denied 
service connection for a chronic cardiovascular disorder.  
The veteran has represented himself throughout this appeal.

The veteran may have submitted an informal claim of 
entitlement to an increased disability rating for his 
service-connected fungus infection on the right middle 
finger.  It appears that the RO has not had an opportunity to 
act upon the claim.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Veterans Law Judge cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2003).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.


REMAND

The veteran has advanced on appeal that he had received 
private treatment for his chronic cardiovascular disorder.  
In a June 2002 written statement, the veteran conveyed, in 
pertinent part, that he had received an extensive medical 
examination from Tulane Medical Center.  In a February 2003 
written statement, the veteran indicated that an Ochsner's 
Clinic in New Orleans had conducted clinical tests for his 
disorder.  Other evidence demonstrated that the veteran 
received treatment from doctors associated with the Coast 
Cardiology Center, the Village Square Medical Clinic, the 
Neuroscience Institute Gulf Coast, New Coast Cardiology, and 
Memorial Hospital in Gulfport.  W.L. Safley, M.D., P.A., also 
provided treatment.  

A December 2002 written statement from J.B. Franklin, M.D., 
reflects that he has treated the veteran for his 
cardiovascular disorder since 1960.  Medicare bill statements 
from July 1992 to July 2001 reflect treatment from doctors 
who are associated with the clinics listed above.  Those 
doctors include:  J. Stribling, M.D., S. A. Smith, M.D., S.W. 
Baker, M.D., J. J. Libys, M.D, and B.H. Sangani, M.D.  

Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the Court 
has held that the VA should obtain all relevant VA and 
private treatment records that could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).

The veteran has not been afforded a VA compensation 
examination that addresses the nature and etiology of his 
chronic cardiovascular disorder.  In this case, the veteran 
has claimed that his heart disorder was first identified in 
July 1945 during a physical examination for flight training.  
The Board finds that a VA compensation examination for such 
determination would be helpful.  The Court has held that the 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003) and Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
chronic cardiovascular disorder 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact B.H. Sangani, M.D., J.B. 
Franklin, M.D., W.L. Safley, M.D., S. A. 
Smith, M.D, J. Stribling, M.D., S.W. 
Baker, M.D., and J. J. Libys, M.D, 
Tulane Medical Center, Ochsner's Clinic 
in New Orleans, the Coast Cardiology 
Center, the Village Square Medical 
Clinic, the Neuroscience Institute Gulf 
Coast, New Coast Cardiology, Memorial 
Hospital in Gulfport, and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should 
be associated with the veteran's claims 
folder.  

3. The RO should then schedule the 
veteran for a VA compensation examination 
to determine the current nature and 
etiology of his chronic cardiovascular 
disorder.  The examiner should advance an 
opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
chronic cardiovascular disorder had its 
onset during active service or is in any 
other way causally related to his active 
service?  Send the claims folder, 
including a copy of this REMAND, to the 
examiner for review.  The examination 
report should specifically state that 
such a review was conducted.

4.  The RO should then readjudicate the 
veteran's entitlement to service 
connection for a chronic cardiovascular 
disorder.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


